Citation Nr: 0834905	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  06-14 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from July 1979 to July 1983 
and November 1985 to July 1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought on 
appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In August 2008, the veteran was scheduled for a hearing 
before the Board at the RO (Travel Board hearing).  He failed 
to report for this hearing.  The following day, the RO 
received a statement from the representative indicating that 
the veteran was unable to attend the hearing and requesting 
that it be rescheduled.  The representative wrote that the 
veteran had lost or destroyed his bus ticket, and therefore, 
had no transportation available on the day of the hearing.  
The representative further indicated that the veteran did not 
have the funds to replace the ticket at that time.  

The Board finds good cause for the veteran's failure to 
report to the scheduled hearing and that a timely request for 
postponement could not have been submitted prior to the 
scheduled hearing date.  See 38 C.F.R. § 20.704(d).  
Therefore, the Travel Board hearing should be rescheduled to 
the next available hearing date at the RO.

Accordingly, the case is REMANDED for the following action:

Reschedule the veteran for a Travel Board 
hearing.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


